Title: To Thomas Jefferson from Albert Gallatin, 10 January 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            January 10th 1802
          
          The Commissrs. of the City, without consulting any person on the subject, have offered, to the Legislature of the State of Maryland, six per cent stock in payment of the loan guaranteed by Congress, upon a presumption that that arrangement would be convenient to the U. States. As the first instalment of that loan becomes due only on the 1st Jany. 1804, there was no necessity of bringing the subject at present before Congress, & there was want of policy to state at present that the lots pledged for the loan were insufficient for that purpose. At the same time the idea of creating stock instead of paying off that small debt, if it is more eligible for the United States not to sell the lots, is altogether contradictory with our principle of paying the public debt. You will also perceive by the letter of the Comm[rs. to] the legislature of Maryland that they in [fact] charge to you the nonpayment of interest [for the?] last year on the loan. Maryland has, however, accepted their offer, & formally laid their resolution to that effect before Congress who have referred the same to the Secretary of the Treasury.
          I have thought it was best to write to the Commissioners before I should make a report, and enclose the rough draft of a letter prepared for them.
          It is of some importance that the manner in which the subject should be presented to Congress, should be well weighed. Will you be pleased to communicate your ideas on the letter, & on the subject generally, before I take any further steps in the business?
          With respect & affection Your obedt. Servt.
          
            Albert Gallatin
          
        